UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report Generac Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 001-34627 20-5654756 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) S45 W29290 Hwy. 59 Waukesha, Wisconsin (Address of principal executive offices) (Zip Code) York Ragen Chief Financial Officer (262) 544-4811(Ext. 2788) (Name and telephone, including area code, of the person to contact in connection with this report). Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☑ Rule 13p-1 under the Securities Exchange Act of 1934 (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2014. Section 1 – Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report Conflict Minerals Disclosure Generac Holdings Inc. has filed a Conflict Minerals Report for the year ended December 31, 2014 with the Securities and Exchange Commission. A copy of our Conflict Minerals Report is provided as Exhibit 1.01 to this report. It is also publicly available in the investor relations section of our website at www.Generac.com. Information on our web site shall not be deemed incorporated into, or to be a part of, this report. Item 1.02 Exhibit See Exhibit 1.01 filed with this Report. Section 2 - Exhibits Item 2.01 Exhibits Exhibit 1.01 – Conflict Minerals Report as required by Items 1.01 and 1.02 of this Form. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the duly authorized undersigned. Date: May 28, 2015 Generac Holdings Inc. By: /S/York A. Ragen Name: York A. Ragen Title: Chief Financial Officer
